Citation Nr: 1438837	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-27 453	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a skin condition diagnosed as squamous cell carcinoma is REMANDED to the Agency of Original Jurisdiction and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1. The Veteran has current dermatitis that began in service in Vietnam.

3. The Veteran has current hearing loss disability that began in service in Vietnam.


CONCLUSIONS OF LAW

1. The criteria for service connection for dermatitis have been met.  38 U.S.C.A. § 1101, 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran served in Vietnam and his occupational specialty was combat engineer.  The evidence shows he participated in combat.  Given his record of combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  These provisions create a presumption not only that a combat Veteran's reports of injuries sustained in combat are correct; but that the in-service consequences of that injury are correct.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The Veteran has stated that he first noticed blisters (diagnosed on the VA examination as contact dermatitis) while serving in Vietnam.  This condition had continued to bother him since.  The VA examination of July 2011 confirms that the Veteran has dermatitis of an unknown etiology.  As the development of skin rashes or similar conditions in the jungle is consistent with the circumstances of the Veteran's combat service, application of the combat presumption demonstrates that service connection for dermatitis is warranted.  38 U.S.C.A. § 1154(b).

The Veteran has also stated that he began to suffer from subjectively diminished hearing in service as a result of the acoustic trauma associated with combat and that he had trouble hearing when he separated from service.  The 1970 service separation examination showed normal hearing, but the VA examiner has stated that the examination results appear invalid because they do not reflect the diminished hearing at one level which was demonstrated on service entrance.  Therefore the Board cannot assign probative weight to the findings on service separation examination.  Instead, applying the combat presumption under Reeves, the basic elements of service connection have been demonstrated and the claim should be granted.  38 U.S.C.A. § 1154(b).


ORDER

Entitlement to service connection for a skin condition, dermatitis, is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The VA examiner noted that in addition to dermatitis, the Veteran had a skin condition consisting of squamous cell carcinoma.  The examiner opined that the skin conditions were unrelated to Agent Orange exposure, but did not otherwise opine as to whether the squamous cell carcinoma was related to service.  Once VA undertakes to provide an examination, it has a duty to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).

Accordingly, this case is remanded for the following:

1.  Ask the examiner who provided the July 2011 examination to review the record and provide an opinion as to whether the squamous cell carcinoma is related to a disease or injury in service.  In this regard the examiner should opine whether the squamous cell carcinoma is caused or aggravated by the service connected dermatitis.

The examiner should provide reasons for the opinion.  If the examiner is unavailable or unable to provide the needed opinion, the Veteran should be afforded a new examination to obtain the opinion.

2.  If the benefit sought is not fully granted, issue a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


